Citation Nr: 1216590	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO. 06-09 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right ankle disability.

2. Entitlement to service connection for a bilateral knee disability, including degenerative arthritis of the bilateral knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 1967 and from June 1968 to January 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by the Houston, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of previously denied claims for service connection for right ankle disability and bilateral knee disability. In a November 2010 decision, the Board granted reopening of those claims. The Board remanded the reopened claims to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence. With respect to the claim for service connection for bilateral knee disability, the Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of that issue. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded in November 2010 claims for service connection for headaches and a stomach disorder. The RO granted service connection for headaches in a December 2011 rating decision, and granted service connection for a stomach disorder, described as peptic ulcers and gastroesophageal reflux disease, in a March 2012 rating decision. Those decisions resolved those service connection claims, and they are no longer on appeal before the Board.

The issue of service connection for right ankle disability is again REMANDED to the RO via the AMC, and is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

A chronic knee disability, including degenerative joint disease of the bilateral knees was not shown in service or within the first post service year, and the preponderance of the competent evidence shows that any current knee disability, including degenerative joint disease of the bilateral knees is not causally related to service.


CONCLUSION OF LAW

A bilateral knee disability, including degenerative joint disease of the bilateral knees was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters issued in May 2003 and January 2011. In those letters, the Veteran was advised the Veteran what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. In the January 2011 letter, the Veteran was advised of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in March 2012.

With respect to the bilateral knee disability service connection claim that the Board is deciding presently, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, VA examination reports, and the transcript of the Travel Board hearing the Veteran had in March 2010 before the undersigned Veterans Law Judge. In addition, the Board's remand directives have been accomplished. Additional medical records were obtained. A VA medical examination, with file review and a nexus opinion, was performed. On the knees issue, the Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with the case. Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the knee disability service connection claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of that claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for Left and Right Knee Disabilities

Medical records show post-service arthritis in both of the Veteran's knees.  He underwent left knee replacement surgery in 2001. The Veteran essentially contends that his current degenerative joint disease in both knees began during his service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage, supra, at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Service treatment records document that in September 1978, the Veteran sought treatment after falling and inverting his right ankle. He reporting swelling in his right ankle and both knees. The treating clinician observed swelling and tenderness to palpation in the right ankle. The ankle had a full range of motion, and there was no laxity of the ligaments. The clinician observed superficial abrasions on both knees. The clinician diagnosed right ankle sprain. Treatment included an ankle splint and crutches.

In an October 1980 medical history report, the Veteran checked yes for history of leg cramps, arthritis, and lameness. He reported having occasional cramps in his legs at night after being on his feet all day. On medical examination in October 1980, the examiner checked normal for the condition of the Veteran's lower extremities.

In January 1981, contemporaneous with his separation from service, the Veteran filed a claim for service connection of and disability compensation for stomach problems, hemorrhoids, and gout.

The claims file contains records of post-service medical treatment of the Veteran, though no records from the several years immediately following his service. Private treatment records from February 1989 contain a notation that the Veteran had left knee arthroscopic surgery in October 1987. In private treatment in June 1997, it was noted that the Veteran had arthritis in both knees. In April 1999, the Veteran reported arthritis, especially affecting his knees. 

In a February 2000 claim, the Veteran sought service connection for arthritis, without specifying which joints were affected.

In private treatment in March 2000, a treating clinician found that the Veteran's right knee had crepitance on range of motion and had effusion. In May 2000, x-rays showed mild osteoarthritis in the left and right knees. In January 2001, the Veteran reported left knee pain and swelling. The treating clinician found effusion in the left knee. Left knee effusion was seen again on follow-up over the next several months. In June 2001, the Veteran underwent surgical total replacement of the left knee. On follow-up in October 2001, the Veteran reported knee pain.

In March 2003, the Veteran sought service connection for degenerative joint disease of the bilateral knees. In May 2003, he wrote that, in his service separation examination in 1980, he was told that he had the knees of a 60-year-old.

In August 2004, the Veteran had a VA supplemental Agent Orange registry examination. At that time, he reported a history of arthritis since 1979 or 1980. He indicated that low back pain and right leg and foot numbness were addressed by lumbosacral spine surgery in 2000. He noted having had knee replacement surgery in 2001.

In March 2006, the Veteran wrote that he had experienced knee problems since service in the early 1960s. He indicated that he had service duties on the flight line and in vehicle maintenance that involved standing on concrete surfaces. He reported having had left knee surgery in 1987 and replacement in 2001. He stated that he had right knee pain and would probably have right knee replacement.

In May 2006, private physician J. S. M., M.D., wrote that the Veteran had chronic and continued multiple joint degenerative joint disease, affecting joints including both knees and the right ankle. "As likely as not," Dr. M. stated, "these conditions are continuation of conditions developed during his service." The claims file contains records of treatment of the Veteran at Dr. M.'s practice over several years beginning in 1999.

In the March 2010 Travel Board hearing, the Veteran reported that both of his knees began to bother him in service in the early 1960s, and had continued to bother him since. He noted that his service duties in vehicle maintenance and aircraft maintenance required long periods of standing on concrete surfaces. He reported that he sought treatment for knee pain during service, and was told his knees had degenerative joint disease. The Veteran's wife stated that the Veteran had a long history of complaining of pain in his legs, and that doctors had diagnosed degenerative joint disease.

Pursuant to the Board's November 2010 remand, the Veteran had a VA examination in February 2011 for the purpose of determining the etiology of several disorders at issue, including his degenerative joint disease of his bilateral knees. The examining physician reported having reviewed the Veteran's claims file. The examiner noted the history of post-service left knee replacement. At the time of the examination, the Veteran reported having knee pain and stiffness. He related having some limitation in how long he could stand and walk. He stated that he occasionally used a cane. The examiner observed that the Veteran's gait was normal. The examiner noted x-ray evidence of post-operative changes of the left knee and osteoarthritic changes of the right knee. The examiner found no instability, crepitation, or other abnormality in either knee. The examiner described the Veteran's bilateral knee disability as degenerative joint disease. The examiner expressed the opinion that it was less likely than not that the degenerative arthritis of the bilateral knees was caused by or a result of the Veteran's service. The examiner explained that the Veteran's service treatment records did not show arthritis, and that arthritic changes in the Veteran's knees were not shown until years after his service.

In July 2011, the Veteran asserted that the February 2011 VA examination was very brief and cursory, and that the examiner cut him off before he finished answering her questions.

In December 2011, the RO sent the Veteran's file back to the VA physician who examined the Veteran in February 2011. The RO asked for additional information, including the ranges of motion of the Veteran's left and right knees. In January 2012, a VA physician reported that the ranges of motion of the Veteran's knees were from 0 to 110 degrees in each knee, unchanged after repetitive testing.

The Veteran has degenerative joint disease of the bilateral knees, and well as residuals of post-service left knee replacement surgery. Contrary to the Veteran's specific assertions at his March 2010 Board hearing, however, there is no record that any clinician found knee arthritis during service or the year following service. In the absence of a showing of compensable arthritis within the year following service, the evidence does not meet the conditions for presuming that the Veteran's bilateral knee arthritis is service connected. The question of direct service connection for the current arthritis depends on whether there was knee injury or disease in service and whether the current arthritis is related to service.

The evidence recorded during the Veteran's service shows knee abrasions in 1978 and 1980 complaints of occasional cramps in the legs. The totality of the service treatment records reflects that the 1978 knee injury was acute and transitory because there were no further complaints or treatment during service of chronic or recurrent symptoms specifically affecting the knees, as opposed to the legs more generally. The evidence from the time of service, then, does not corroborate the Veteran's later account that clinicians during service noted problems with his knees, including degenerative arthritis.

On the October 1980 service separation examination, the examiner did not find any knee abnormality. When the Veteran filed a 1981 claim for VA disability compensation, he neither sought benefits for nor reported any knee problems. The absence of knee complaints or findings during service and for several years after separation from service clearly contradicts the Veteran's later claim that he had serious knee problems in service that continued or regularly recurred thereafter.

The 1989 notation of a 1987 left knee surgery constitutes the initial documented evidence of problems with at least one of the Veteran's knees. The initial documented existence of left knee problems several years after service in 1987, however, does not particularly help to show continuity of any knee problems from service until then.

In recent years, the Veteran has indicated that he has experienced knee discomfort intermittently in service and through the present. He is competent to recall his symptoms. The credibility of Veteran's recent assertion of continuity of knee symptoms from service forward is reduced, however, by the lack of complaints during service that were specifically about the knees, rather than the legs, and the lack of a claim involving the knees when he was claiming other disabilities in 1981. In particular, the Veteran's claim that he was treated for degenerative knee arthritis of both knees in service is not supported by the evidence of record, particularly, the service treatment records.  Contemporaneous records during and just after service is more likely to be accurate regarding events at that time than is information that was provided much later and required fairly distant recollection. Essentially, the Veteran is not found credible with respect to his reports regarding the origin of his bilateral knee disability, including his statements of having had continuous complaints regarding his knees both during and for the several years immediately following service.  The Veteran's wife reported that he has long complained of pain in his legs. She is competent to recall his complaints, but her statements addressed his complaints regarding his legs, and not regarding his knees specifically.

The private physician Dr. M. opined supporting a likelihood that the Veteran's bilateral knee arthritis is a continuation of a condition developed during his service. Dr. M. is competent to provide that opinion. He did not provide any reasons or bases for his opinion, however. The Veteran's treatment at Dr. M.'s practice did not begin until 1999, and there is no indication as to which if any of the Veteran's records Dr. M. reviewed. The lack of information about the bases for Dr. M.'s opinion limits the persuasive weight of that opinion.

The physician who examined the Veteran in February 2011 reviewed the Veteran's claims file, including his service medical records. She explained her opinion against the likelihood of service connection based on the records regarding the Veteran's health history, including in service. On the issues of whether knee arthritis existed during service and the likelihood that the knee arthritis diagnosed after service is related to service, the explanation of the VA examiner's reasons and bases give her opinion greater evidentiary weight than Dr. M.'s opinion.

The Veteran questioned the value of the February 2011 VA examination, stating that the examiner did not allow him to make complete responses to questions. The examiner reported having reviewed the Veteran's claims file. She included in the examination report facts and history consistent with the Veteran's statements and other evidence in the file. The examination report reflects that the examiner considered sufficient information to form a reasonable basis for her findings and opinions.

Overall, the greater persuasive weight of the evidence is against the existence of arthritis or significant chronic or recurrent symptoms of the knees during service. In addition, the greater weight of the evidence is against continuity between any service events affecting the knees and post-service knee disabilities, including conditions warranting left knee surgery in 1987 and bilateral knee arthritis noted from the late 1990s forward. In summary, left and right knee arthritis was not shown in service nor within the first post-service year, and the greater weight of the evidence indicates that post-service left and right knee arthritis is not related to the Veteran's service. The Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral knee disability, including degenerative arthritis of the bilateral knees. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply in this case, and the claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral knee disability, including degenerative arthritis of the bilateral knees, is denied.


REMAND

The Veteran sustained right ankle injury during service. He contends that he has ongoing disability residual to that injury. In November 2010, the Board remanded the right ankle disability service connection claim for the development of additional evidence. At this time, the Board again remands the claim to develop evidence.

The Veteran's service treatment records contain some indication of right ankle swelling in 1973, and documentation of treatment in 1978 for a right ankle injury, diagnosed as a sprain. Shortly before separation from service, the Veteran reported having occasional discomfort in his lower extremities. On a service medical examination, no right ankle abnormality was found.

After service, from 1999 forward, the Veteran has reported right ankle symptoms, such as pain, swelling, and weakness. He has stated that such symptoms have occurred intermittently in service and since service. In 2006, a private physician who treated the Veteran indicated that the Veteran has degenerative joint disease in his right ankle, and opined that the condition as likely as not is a continuation of a condition that developed during the Veteran's service.

In the November 2010 remand, the Board called for a VA examination with review of the claims file and an opinion as to the likely etiology of current right ankle disability. In a February 2011 VA examination, the examiner found that the Veteran had no right ankle disability. The examiner stated that therefore no opinion was warranted regarding the etiology of claimed right ankle disability.

Although the February 2011 examiner found that the Veteran has no right ankle disability, evidence leaves some question as to whether he has right ankle disability. In December 2011, the RO sent the Veteran's file back to the VA physician who examined the Veteran in February 2011. The RO asked for additional information, including the range of motion of the Veteran's right ankle. In January 2012, a VA physician reported that the range of motion of the right ankle was to 45 degrees of plantar flexion and 15 degrees of dorsiflexion, unchanged after repetitive testing. Under the VA Schedule for Rating Disabilities, the normal range of motion of the ankle is to 45 degrees of plantar flexion and 20 degrees of dorsiflexion. 38 C.F.R. § 4.71, Plate II (2011). The difference between dorsiflexion in the Veteran's right ankle and normal ankle dorsiflexion indicates possible disability. Accounts from the Veteran and his wife of intermittent right ankle symptoms also argue for the existence of disability.

The Board will remand the issue for another VA examination with claims file review and opinion when it is determined that there is not enough evidence to fairly decide the claim. The examiner should consider the symptom history the Veteran provides, the evidence in the file, and the new examination findings, and should determine whether there is right ankle disability, and if so, the nature of that disability. As a private physician indicated that there is right ankle degenerative joint disease, x-rays should be obtained if necessary to determine the existence and nature of current disability. The examiner should then provide an opinion as to whether the Veteran has a current disability, and if so, the likelihood that current disability or reported symptomatology of the Veteran's right ankle continued since service or is otherwise related to service.

Accordingly, this case is REMANDED for the following action:

1. Schedule the Veteran for a new VA orthopedic examination to address the nature and likely etiology of currently reported right ankle disability. Provide the examiner with the Veteran's claims file for review. The Veteran received treatment for right ankle sprain during service. A private physician has indicated that the Veteran has degenerative joint disease of the right ankle. The examiner should order and review x-rays or other imaging if he or she deems such necessary to determine the existence and nature of current right ankle disability. The examiner should consider information from the claims file and from the current examination, as well as the Veteran's accounts of present and recent symptoms, and should state whether the Veteran has any disorder affecting his right ankle.

The examiner should provide a diagnosis for any current disorder. If a current right ankle disorder is found, the examiner then should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that current right ankle disability or reported symptomatology began during service and continued thereafter, or is otherwise causally related to service, including right ankle sprain in service. The examiner should explain the reasoning leading to each of the conclusions he or she reached.

2. After completion of the above, review the expanded record and determine if the Veteran's claim for service connection for right ankle disability can be granted. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remanded claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claim for additional development or other appropriate action must be handled in an expeditious manner.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


